Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are no reference numbers in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “target part”, “tubular part”, “prefabricated barrel blank”, “tailor weld joint”, “plate blank, “die cavity”, “base metal area”, “straight weld joint”, “two-dimensional curve weld joint”, “compressed gas”, “laser cutting machine”, “water cutting machine”, “weld nugget zone” and “hot air pressure bulging die” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  no detailed description (i.e. labeled, reference numbers, ...) for Fig 1-6 were provided so it is unclear for what they represented.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, the limitation “wherein in step (1);” should read “wherein in step (1),”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to describe the invention in such a way that one skilled in the relevant art would know how to perform the claimed method steps recited in claim 1. For example, there are no reference numbers in the figures, and the figures are not sufficiently descriptive as to understand the claimed steps. It is noted that there is no requirement to have a drawing for a process claim and applicant can have a flow chart to demonstrate the process (with step) as well as an option. Each of the steps of the claimed process was provided on paragraph [0010] to [0026] of the Spec. As noted on [0028], Fig. 1 shows a schematic view of “a target part” but none of the structure part to be described or labeled. Figures 2-6 appears to have some translation issues as they appeared/intended to show different diameter special-shaped cross section thin-wall tubular part (i.e. after performing the steps), however, there was no description for either steps or what structure are these drawing (Fig 1-6) for. For example, in claim 1, there is no description for “feature analysis” and how such feature analysis can be performed, there is no description of “thermal treatment” and “designed requirements” provided, for step (6) in order to have possession of step (6) and/or “integrally corrected or locally corrected” as recited in claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “performing feature analysis on a target part” in line 3, is unclear what is this feature analysis, and how is performed?
In claim 1, the limitation “determining a shape of a prefabricated barrel blank” is unclear how is the shape of a prefabricated barrel blank determined? Where is the prefabricated barrel blank shown in the drawings? 
In claim 1, the limitation “determining requirements for a position and dimensions of a tailor weld joint on the prefabricated barrel blank” is unclear how is the position and dimension of the tailor weld joint determined.
In claim 1, the limitation “a prefabricated barrel blank” in lines 3-4 and “a barrel blank” in line 7, is unclear what is the difference between the prefabricated barrel blank and the barrel blank.  
In claim 1, the limitation “a base metal area of the tubular part” is unclear what is this area? 
Claim 1 recites the limitation "the pre-deformed barrel blank" in line 10, “the thermally-treated tubular part” in line 15 and “the original tailor weld joint” in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, the limitation “wherein in step (1); the tailor weld joint is a straight weld joint parallel to an axial direction of the barrel blank when the determined prefabricated barrel blank is a cylindrical barrel blank with an equal cross section; the tailor weld joint is a straight weld joint in the same plane as the axis of the barrel blank when the determined prefabricated barrel blank is a conical barrel blank with an unequal cross section; and the tailor weld joint is a two-dimensional curve weld joint when the determined prefabricated barrel blank is a barrel blank having a non-circular cross section.” is unclear because it seems that these limitations should be cited as alternatives, since each one is contrary to the other.
Claim 6 recites the limitation "the original weld joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, the limitation “a width of a removed portion of the tubular part is 1-2mm wider than that of a weld nugget zone of the original weld joint; and a cut weld joint area is cooled by liquid nitrogen or cold air to ensure a temperature of the weld joint area is below 100C” is unclear what is being claimed.  What is “a removed portion of the tubular part” and “a cut weld joint area”? Where is the nugget zone shown in the drawings? 
Claim 7 recites the limitation "the weld joint area" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0338619, US 2020/0200296, US 2019/0262887, KR 101116633, KR 2011-0011086 and WO 2010/040642.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/25/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761